Title: From Thomas Jefferson to Thomas Cooper, 29 November 1802
From: Jefferson, Thomas
To: Cooper, Thomas


          
            Dear Sir
            Washington Nov. 29. 1802.
          
          Your favor of Oct. 25. was recieved in due time, and I thank you for the long extract you took the trouble of making from mr Stone’s letter. certainly the information it communicates as to Alexander kindles a great deal of interest in his existence, and strong spasms of the heart in his favor. tho his means of doing good are great, yet the materials on which he is to work are refractory. whether he engages in private correspondencies abroad, as the king of Prussia did much, & his grandmother sometimes, I know not: but certainly such a correspondence would be very interesting to those who are sincerely anxious to see mankind raised from their present abject condition. it delights me to find that there are persons who still think that all is not lost in France: that their retrogradation from a limited to an unlimited despotism, is but to give themselves a new impulse. but I see not how or when. the press, the only tocsin of a nation, is compleatly silenced there, and all means of a general effort taken away. however I am willing to hope as long as any body will hope with me: and I am entirely persuaded that the agitations of the public mind advance it’s powers, and that at every vibration between the points of liberty and despotism something will be gained for the former. as men become better informed, their rulers must respect them the more.—I think you will be sensible that our citizens are fast returning from the panic into which they were artfully thrown, to the dictates of their own reason: and I believe the delusions they have seen themselves hurried into, will be useful as a lesson under similar attempts on them in future. the good effects of our late fiscal arrangements will certainly tend to unite them in opinion, and in a confidence as to the views of their public functionaries legislative & executive. the path we have to pursue is so quiet, that we have nothing scarcely to propose to our legislature. a noiseless course, not medling with the affairs of others, unattractive of notice, is a mark that a society is going on in happiness. if we can but prevent the government from wasting the labours of the people, under the pretence of taking care of them, they must become happy. their finances are now under such a course of application as nothing could derange but war or federalism. the gripe of the latter has shewn itself as deadly as the jaws of the former. our adversaries say we are indebted to their providence for the means of paying the public debt. we never charged them with the want of foresight in providing money; but with the misapplication of it after they had levied it. we say they raised not only enough, but too much: and that after giving back the surplus we do more with a part than they did with the whole.
          Your letter of Nov. 18. is also recieved. the places of midshipmen are so much sought that (being limited) there is never a vacancy. your son shall be set down for the 2d. which shall happen; the 1st. being anticipated. we are not long generally without vacancies happening. as soon as he can be appointed you shall know it. I pray you to accept assurances of my great attachment and respect.
          
            Th: Jefferson
          
        